EXHIBIT 10.14

STOCK OPTION AGREEMENT

     THIS AGREEMENT is by and between Superior Energy Services, Inc.
(“Superior”), and <<Participant Name>> (“Optionee”).

     WHEREAS Optionee is a key employee of Superior or one of its subsidiaries
(collectively, the “Company”) and Superior considers it desirable and in its
best interest that Optionee be given an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company by possessing an option to purchase shares of the common stock of
Superior, $.001 par value per share (the “Common Stock”), in accordance with the
Amended and Restated 2013 Stock Incentive Plan (the “Plan”).

     NOW, THEREFORE, in consideration of the premises, it is agreed by and
between the parties as follows:

 

1. 

Grant of Option

     On <<Grant Date>> (the “Date of Grant”), Superior granted to Optionee the
right, privilege and option to purchase <<Number Of Awards Granted>> shares of
Common Stock (the “Option”) at an exercise price of <<Grant Price>> per share
(the “Exercise Price”). The Option shall be exercisable at the time specified in
Section 2 below. The Option is a non-qualified stock option and shall not be
treated as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

2.

Time of Exercise

     2.1             Subject to the provisions of the Plan and the other
provisions of this Agreement, the Option shall vest in annual installments
(disregarding any fractional shares) as follows:

 

 

 

 

Scheduled Vesting Date

 

Amount of Shares To Vest

1st anniversary of the Date of Grant

 

33%

2nd anniversary of the Date of Grant

 

33%

3rd anniversary of the Date of Grant

 

Remaining balance

 

      The Option shall expire and may not be exercised later than the tenth
anniversary of the Date of Grant.





--------------------------------------------------------------------------------

 

EXHIBIT 10.14

     2.2             Except as otherwise provided herein, upon the termination
of Optionee’s employment with the Company, any portion of the Option that has
not yet become exercisable shall terminate immediately.  If (a) Optionee’s
employment by the Company is terminated because of death or disability (within
the meaning of Section 22(e)(3)of the Code), or (b) if there has been a Change
of Control (as defined in the Plan), then any portion of the Option that has not
yet vested shall become immediately exercisable on the date of such termination
of employment or Change of Control.  If Optionee’s employment by the Company is
terminated because of (a) Optionee’s retirement on or after reaching age 55 with
five years of service, or (b) the Company’s termination of Optionee’s employment
without Cause (as defined below), then, if approved by the Compensation
Committee of the Board of Directors of Superior, any portion of the Option that
has not yet vested shall become immediately exercisable on the date of such
termination of employment.

     2.3             If Optionee’s employment by the Company is terminated for
Cause, the Option shall terminate in full immediately, whether or not
exercisable at the time of termination of employment.  “Cause” for termination
of employment shall  be deemed to exist upon either (a) a final determination is
made in accordance with the terms of Optionee’s employment agreement, if any,
with the Company that Optionee’s employment has been terminated for “cause”
within the meaning of the employment agreement or (b), if Optionee is not
subject to an employment agreement: (i) failure to abide by the Company’s rules
and regulations governing the transaction of its business, including without
limitation, its policy titled “Our Shared Core Values at Work” (Code of
Conduct); (ii) inattention to duties, or the commission of acts within
employment with the Company amounting to negligence or misconduct;
(iii) misappropriation of funds or property of the Company or committing any
fraud against the Company or against any other person or entity in the course of
employment with the Company; (iv) misappropriation of any corporate opportunity,
or otherwise obtaining personal profit from any transaction which is adverse to
the interests of the Company or to the benefits of which the Company is
entitled; or (v) the commission of a felony or other crime involving moral
turpitude.

     2.4             Except as provided in Sections 2.5 and 2.6, if Optionee’s
employment with the Company is terminated, the Option must be exercised, to the
extent exercisable at the time of termination of employment, within 30 days of
the date on which Optionee ceases to be an employee, but in no event later than
the tenth anniversary of the Date of Grant.

     2.5             If Optionee’s employment by the Company is terminated
because of (a) death, (b) disability (within the meaning of Section 22(e)(3) of
the Code) or (c) retirement on or after reaching age 55 with five years of
service, the Option must be exercised, to the extent exercisable at the time of
termination of employment, on or before the tenth anniversary of the Date of
Grant.  In the event of Optionee’s death, the Option may, to the extent
exercisable at the time of death, be exercised by his estate, or by the person
to whom such right devolves from him by reason of his death. If Optionee’s
employment is terminated by the Company other than for Cause, then the Option
must be exercised, to the extent exercisable at the time of termination of
employment, within five years following the date of termination of employment,
but in no event later than the tenth anniversary of the Date of Grant.

     2.6             If there has been a Change of Control (as defined in the
Plan) of Superior, (a) if the Option remains outstanding after the Change of
Control, either as a right to purchase



--------------------------------------------------------------------------------

 

EXHIBIT 10.14

Common Stock or as a right to purchase that number and class of shares of stock
or other securities or property (including without limitation, cash) to which
Optionee would have been entitled if, immediately prior to the Change of
Control, Optionee had been the record owner of the number of shares of Common
Stock then covered by the Option and (b) if Optionee’s employment is terminated
by the Company other than for Cause within a one-year period following the
Change of Control, then the Option must be exercised within five years following
the date of termination of employment, but in no event later than the tenth
anniversary of the Date of Grant.

 3. 

Forfeiture of Option Gain

     3.1             If the Optionee engages in grossly negligent conduct or
intentional misconduct that either (i) requires the Company’s financial
statements to be restated at any time beginning on the Date of Grant and ending
on the third anniversary of the end of the final vesting date set forth in
Section 1 or (ii) results in an increase of the value of the Options upon
exercise, then the Committee, after considering the costs and benefits to the
Company of doing so, may seek recovery for the benefit of the Company of the
difference between the shares of Common Stock received upon exercise of the
Options during the three-year period following such conduct and the shares of
Common Stock that would have been received based on the restated financial
statements or absent the increase described in part (ii) above (the “Excess
Shares”).  All determinations regarding the amount of the Excess Shares shall be
made solely by the Committee in good faith.

     3.2             The Options granted hereunder are also subject to any
clawback policies the Company may adopt in order to conform to the requirements
of Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any resulting rules issued by the SEC or national securities exchanges
thereunder.

     3.3             If the Committee determines that Optionee owes any amount
to the Company under Sections 3.1 or 3.2 above, Optionee shall return to the
Company the Excess Shares (or the shares recoverable under Section 3.2) acquired
by Optionee pursuant to this Agreement (or other securities into which such
shares have been converted or exchanged) or, if no longer held by Optionee,
Optionee shall pay to the Company, without interest, all cash, securities or
other assets received by Optionee upon the sale or transfer of such
shares.  Optionee acknowledges that the Company may, to the fullest extent
permitted by applicable law, deduct such amount owed from any amounts the
Company owes Optionee from time to time for any reason (including without
limitation amounts owed to Optionee as salary, wages, reimbursements or other
compensation, fringe benefits, retirement benefits or vacation pay). Whether or
not the Company elects to make any such set-off in whole or in part, if the
Company does not recover by means of set-off the full amount Optionee owes it,
Optionee hereby agrees to pay immediately the unpaid balance to the Company.





--------------------------------------------------------------------------------

 

EXHIBIT 10.14

4. 

Method of Exercise of Option

Optionee may exercise all or a portion of the Option by contacting Fidelity
Investments, the Company’s third party administrator, or any successor
administrator, in accordance with the procedures established by
Superior.  Optionee shall specify the number of shares to be purchased and must
pay the total Exercise Price of the shares, which may be accomplished in any
manner set forth in the Plan or approved by Superior.  Once Superior or its
delegee has received the Exercise Price for the shares, the appropriate officer
of Superior shall cause the transfer of title of the shares purchased to
Optionee on Superior’s stock records and cause such shares to be issued in
Optionee’s name or to an account in Optionee’s name with his brokerage
firm.  Optionee shall not have any rights as a stockholder until such shares are
issued to him.

5. 

No Contract of Employment Intended

     Nothing in this Agreement shall confer upon Optionee any right to continue
in the employ of the Company, or to interfere in any way with the right of the
Company to terminate Optionee’s employment relationship with the Company at any
time.

 6. 

Non-Transferability, Binding Effect and Successors

     6.1             The Option may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by will
or by the laws of descent and distribution, and shall not be subject to
execution, attachment or similar process.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors and administrators and permitted successors.

     6.2             If in connection with a Change of Control, the Option is
assumed by a successor to the Company, then, as used herein, “Company” shall
include any successor to the Company’s business and assets that assumes and
agrees to perform this Agreement.

7. 

Inconsistent Provisions

     The Option is subject to the provisions of the Plan as in effect on the
date hereof and as it may be amended. In the event any provision of this
Agreement conflicts with such a provision of the Plan, the Plan provision shall
control.





--------------------------------------------------------------------------------

 

EXHIBIT 10.14

 8. 

GOVERNING LAW

     This Agreement shall be governed and construed in accordance with the laws
of the State of Delaware. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of the Options or this Agreement, the parties hereby submit to and consent
to the exclusive jurisdiction of the courts of Harris County, Texas, or the
federal courts for the United States for the Southern District of Texas, and no
other courts, where this grant is made and/or to be performed.

 9.

ENTIRE AGREEMENT; MODIFICATION; WAIVER

     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan, as it may be amended from time to time
in the manner provided therein, or in this Agreement, as it may be amended from
time to time by a written document signed by each of the parties hereto. Any
oral or written agreements, representations, warranties, written inducements, or
other communications with respect to the subject matter contained herein made
prior to the execution of the Agreement shall be void and ineffective for all
purposes. Optionee acknowledges that a waiver by Superior of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Optionee
or any other Plan participant.

10. 

ELECTRONIC DELIVERY; ACCEPTANCE OF AGREEMENT

     10.1         Superior may, in its sole discretion, deliver any documents
related to Optionee’s current or future participation in the Plan by electronic
means or request the Optionee’s consent to participate in the Plan by electronic
means.  By accepting the terms of this Agreement, Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by
Superior or a third party designated by Superior.

     10.2         Optionee must expressly accept the terms and conditions of
this Agreement by electronically accepting this Agreement in a timely
manner.  If Optionee does not accept the terms of this Agreement, this Option is
subject to cancellation.

* * * ** * * * * * * * *

     By clicking the “Accept” button, Optionee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Agreement in their entirety and fully understands all
provisions of this Agreement.  Optionee agrees to accept as binding, conclusive



--------------------------------------------------------------------------------

 

EXHIBIT 10.14

and final all decisions or interpretations of the Compensation Committee of
Superior’s Board of Directors upon any questions arising under the Plan or this
Agreement.

<<Electronic Signature>>

<<Acceptance Date>>

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS



--------------------------------------------------------------------------------